IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 24, 2009
                                     No. 08-50788
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CHASE HOME FINANCE, LLC; JP MORGAN CHASE BANK NATIONAL
ASSOCIATION; JP MORGAN CHASE & CO; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC,

                                                   Plaintiffs-Appellees

v.

WALTER LEE HALL, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-CV-1070


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Walter Lee Hall, Jr., seeks leave to proceed in forma pauperis (IFP) to
appeal the grant of summary judgment against him and the denial of three
different postjudgment motions.           The district court denied IFP status and
certified that Hall’s appeal was not taken in good faith. By moving for leave to
proceed IFP, Hall is challenging the district court’s certification. See Baugh v.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50788

Taylor, 117 F.3d 197, 202 (5th Cir. 1997). However, Hall has not demonstrated
any nonfrivolous ground for appeal.
      The notice of appeal filed by Hall was timely with respect to only the
denial of Hall’s “reurged second motion to vacate” the district court’s judgment.
Hall’s brief filed in support of his IFP motion does not contain any argument
that indicates that the district court abused its discretion in denying this motion.
See Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996); Railway Labor
Executives’ Ass’n v. City of Galveston, 898 F.2d 481, 481 (5th Cir. 1990); Seven
Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      This appeal does not involve legal points arguable on their merits, and it
is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, Hall’s IFP motion is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202; 5 TH C IR. R. 42.2.




                                         2